Citation Nr: 0205569	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  94-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological 
condition, manifested by a tremor of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran and his representative 
appeared at personal hearings before hearing officers at the 
RO in December 1994 and June 1996. The case was remanded by 
the Board for additional development in September 1996.

In an April 1998 decision, the Board determined that a 
neurological condition, manifested by a tremor in the right 
upper extremity, was not incurred or aggravated in service.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2001 
order, the Court determined that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  
(West Supp. 2001) should be considered in the veteran's case.  
The Court vacated the Board's April 1998 decision with 
respect to the issue of service connection for neurological 
condition, manifested by a tremor in the right upper 
extremity and remanded the case to the Board.  


REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

While the case was pending before the Court, the veteran, in 
a March 2000 statement received by the RO, indicated that he 
disagreed with the Board's April 1998 decision and wished to 
appear in person to dispute the decision.  In February 2002, 
the Board contacted the veteran to clarify whether the 
veteran desired a hearing.  In a March 2002 response, the 
veteran requested a hearing before a Member of the Board at 
the RO.  

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.  A copy of the notice 
to the veteran and his representative of 
the scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




